       Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------
RODOLFO MONTER HERNANDEZ, individually and on
behalf others similarly situated,                                             19-cv-01257-ALC

                  -against-                                                   ANSWER TO FIRST
                                                                              AMENDED COMPLAINT
99 THAI PLAYGROUND LLC (D/B/A THAIMEE TABLE                                   WITH CROSS-CLAIM
(F/K/A NGAM)), INSPIRED HOSPITALITY MANAGEMENT
LLC (D/B/A THAIMEE TABLE (F/K/A NGAM)),        Jury trial demanded
NGAMPROM THAIMEE (AKA HONG), MATT BRUCK,
ANDREW PIRGOUSIS, CHAI THAIMEE, and LUIGI DOE,

                                             Defendants.
---------------------------------------------------------------------------

         Defendants MATT BRUCK, as and for his Answer to plaintiff’s First Amended Complaint,

filed April 25, 2019 (ecf doc. 22), sets forth the following upon information and belief:

                                       NATURE OF THE ACTION

         1)       Defendant denies the allegation in contained in paragraph “1” of plaintiff’s First

Amended Complaint that he employed plaintiff and denies knowledge or information sufficient to

form a belief as to the other allegations in said paragraph.

         2)       Defendant denies the allegation in contained in paragraph “2” of plaintiff’s First

Amended Complaint that he owns, operates, or controls a Thai restaurant, located at 99 3rd Ave,

New York, NY 10003 under the name “Thaimee Table (f/k/a Ngam)” and denies knowledge or

information sufficient to form a belief as to the other defendants’ relationship to the restaurant.

         3)       Defendant denies all the allegations addressed to him contained in paragraph “3”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant as to the other defendants’

relationship to the restaurant.
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 2 of 26




       4)      Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “4” of plaintiff’s First Amended Complaint.

       5)      Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “5” of plaintiff’s First Amended Complaint.

       6)      Defendant denies the allegation in contained in paragraph “6” of plaintiff’s First

Amended Complaint that plaintiff worked for him and denies knowledge or information sufficient

to form a belief as to the other defendants’ relationship to the restaurant.

       7)      Defendant denies all the allegations addressed to him contained in paragraph “7”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant or what they did or did not do.

       8)      Defendant denies all the allegations addressed to him contained in paragraph “8”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant or what they did or did not do.

       9)      Defendant denies all the allegations addressed to him contained in paragraph “9”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant or what they did or did not do.

       10)     Defendant denies all the allegations addressed to him contained in paragraph “10”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant or what they did or did not do.

       11)     Defendant denies all the allegations addressed to him contained in paragraph 11”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant or what they did or did not do.




                                                  2
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 3 of 26




       12)       Defendant denies that he had any legal obligation to defendant as implied in

paragraph 12” of plaintiff’s First Amended Complaint and denies knowledge or information

sufficient to form a belief as to the other defendants’ relationship to the restaurant or what they did

or did not do.

       13)       Defendant denies that he had any legal obligation to defendant as implied in

paragraph “13” of plaintiff’s First Amended Complaint and denies knowledge or information

sufficient to form a belief as to the other defendants’ relationship to the restaurant or what they did

or did not do.

       14)       Defendant denies that he had any legal obligation to defendant or other similarly

situated employees as implied in paragraph 14” of plaintiff’s First Amended Complaint and denies

knowledge or information sufficient to form a belief as to the other defendants’ relationship to the

restaurant or what they did or did not do.

       15)       Defendant denies all the allegations addressed to him contained in paragraph “15”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the other defendants’ relationship to the restaurant or what they did or did not do.

       16)       As to the paragraph of plaintiff’s First Amended Complaint designated “16”,

defendant denies knowledge or information sufficient to form a belief as to what plaintiff seeks

and denies any allegations that he owes plaintiff, or other similarly situated persons, any

compensation for unpaid work.

       17)       As to the paragraph of plaintiff’s First Amended Complaint designated “17”,

defendant denies knowledge or information sufficient to form a belief as to what plaintiff seeks

and denies any allegations that he owes plaintiff, or other similarly situated persons, any

compensation for unpaid work.




                                                  3
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 4 of 26




                                   JURIDICTION AND VENUE

        18)     As to the paragraph of plaintiff’s First Amended Complaint designated “18”,

defendant admits that the Court has subject matter jurisdiction but denies that he committed any

unlawful act alleged by plaintiff or that plaintiff is entitled to any of the requested relief.

        19)     As to the paragraph of plaintiff’s First Amended Complaint designated “19”,

defendant admits that venue is proper in this district but denies that he owned or operated the

restaurant or employed plaintiff and denies that he committed any unlawful act alleged by plaintiff

or that plaintiff is entitled to any of the requested relief.

                                               PARTIES

                                                 Plaintiff

        20)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “20” of plaintiff’s First Amended Complaint.

        21)     Defendant denies the allegation in contained in paragraph “21” of plaintiff’s First

Amended Complaint that he employed plaintiff and denies knowledge or information sufficient to

form a belief as to as to the other defendants’ relationship to the restaurant.

        22)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “22” of plaintiff’s First Amended Complaint.

                                               Defendants

        23)     Defendant denies the allegation in contained in paragraph “23” of plaintiff’s First

Amended Complaint that he owned, operated, or controled a Thai restaurant, located at 99 3rd

Ave, New York, NY 10003 under the name “Thaimee Table (f/k/a Ngam)” and denies knowledge

or information sufficient to form a belief as to the other defendants’ relationship to the restaurant.




                                                    4
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 5 of 26




       24)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “24” of plaintiff’s First Amended Complaint.

       25)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “25” of plaintiff’s First Amended Complaint.

       26)     . Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “26” of plaintiff’s First Amended Complaint.

       27)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “27” of plaintiff’s First Amended Complaint.

       28)     Defendant denies the allegations in contained in paragraph “28” of plaintiff’s First

Amended Complaint.

       29)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “29” of plaintiff’s First Amended Complaint.

       30)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “30” of plaintiff’s First Amended Complaint.

                                  FACTUAL ALLEGATIONS

                     Allegations That Defendants Constitute Joint Employers

       31)     Defendant denies the allegation in contained in paragraph “31” of plaintiff’s First

Amended Complaint that he operates a Thai restaurant located in the East Village section of

Manhattan in New York City and denies knowledge or information sufficient to form a belief as

to the other defendants’ relationship to the restaurant.

       32)     Defendant denies all the allegations addressed to him contained in paragraph “32”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                  5
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 6 of 26




       33)     Defendant denies all the allegations addressed to him contained in paragraph “33”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       34)     Defendant denies all the allegations addressed to him contained in paragraph “34”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       35)     Defendant denies all the allegations addressed to him contained in paragraph “35”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       36)     Defendant denies all the allegations addressed to him contained in paragraph “36”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       37)     Defendant denies all the allegations addressed to him contained in paragraph “37”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       38)     Defendant denies all the allegations addressed to him contained in paragraph “38”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       39)     Defendant denies all the allegations addressed to him contained in paragraph “39”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                  6
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 7 of 26




       40)     Defendant denies all the allegations addressed to him contained in paragraph “40”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       41)     Defendant denies all the allegations addressed to him contained in paragraph “41”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                                         Individual Plaintiff

       42)     Defendant denies all the allegations addressed to him contained in paragraph “42”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       43)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “43” of plaintiff’s First Amended Complaint.

                                Plaintiff Rodolfo Monter Hernandez

       44)     Defendant denies all the allegations addressed to him contained in paragraph “44”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       45)     Defendant denies all the allegations addressed to him contained in paragraph “45”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       46)     Defendant denies all the allegations addressed to him contained in paragraph “46”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                  7
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 8 of 26




       47)     Defendant denies all the allegations addressed to him contained in paragraph “47”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       48)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “48” of plaintiff’s First Amended Complaint.

       49)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “49” of plaintiff’s First Amended Complaint.

       50)     Defendant denies all the allegations addressed to him contained in paragraph “50”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       51)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “51” of plaintiff’s First Amended Complaint.

       52)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “52” of plaintiff’s First Amended Complaint.

       53)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “53” of plaintiff’s First Amended Complaint.

       54)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “54” of plaintiff’s First Amended Complaint.

       55)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “55” of plaintiff’s First Amended Complaint.

       56)     Defendant denies all the allegations addressed to him contained in paragraph “56”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                  8
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 9 of 26




       57)     Defendant denies all the allegations addressed to him contained in paragraph “57”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       58)     Defendant denies all the allegations addressed to him contained in paragraph “58”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       59)     Defendant denies all the allegations addressed to him contained in paragraph “59”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       60)     Defendant denies all the allegations addressed to him contained in paragraph “60”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       61)     Defendant denies all the allegations addressed to him contained in paragraph “61”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       62)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “62” of plaintiff’s First Amended Complaint.

       63)     Defendant denies all the allegations addressed to him contained in paragraph “63”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       64)     Defendant denies all the allegations addressed to him contained in paragraph “64”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                  9
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 10 of 26




       65)     Defendant denies all the allegations addressed to him contained in paragraph “65”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       66)     Defendant denies all the allegations addressed to him contained in paragraph “66”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       67)     Defendant denies all the allegations addressed to him contained in paragraph “67”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       68)     Defendant denies all the allegations addressed to him contained in paragraph “68”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       69)     Defendant denies all the allegations addressed to him contained in paragraph “69”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       70)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “70” of plaintiff’s First Amended Complaint.

       71)     Defendant denies all the allegations addressed to him contained in paragraph “71”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       72)     Defendant denies all the allegations addressed to him contained in paragraph “72”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 10
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 11 of 26




       73)     Defendant denies all the allegations addressed to him contained in paragraph “73”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                           Defendants’ General Employment Practices

       74)     Defendant denies all the allegations addressed to him contained in paragraph “74”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       75)     Defendant denies all the allegations addressed to him contained in paragraph “75”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       76)     Defendant denies all the allegations addressed to him contained in paragraph “76”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       77)     Defendant denies all the allegations addressed to him contained in paragraph “77”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       78)     Defendant denies all the allegations addressed to him contained in paragraph “78”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       79)     Defendant denies all the allegations addressed to him contained in paragraph “79”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 11
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 12 of 26




       80)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “80” of plaintiff’s First Amended Complaint.

       81)     Defendant denies all the allegations addressed to him contained in paragraph “81”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       82)     Defendant denies all the allegations addressed to him contained in paragraph “82”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       83)     Defendant denies knowledge or information sufficient to form a belief as to the

allegations contained in the paragraph “83” of plaintiff’s First Amended Complaint.

       84)     Defendant denies all the allegations addressed to him contained in paragraph “84”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       85)     Defendant denies all the allegations addressed to him contained in paragraph “85”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       86)     Defendant denies all the allegations addressed to him contained in paragraph “86”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       87)     Defendant denies all the allegations addressed to him contained in paragraph “87”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 12
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 13 of 26




       88)     Defendant denies all the allegations addressed to him contained in paragraph “88”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       89)     Defendant denies all the allegations addressed to him contained in paragraph “89”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       90)     Defendant denies all the allegations addressed to him contained in paragraph “90”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       91)     Defendant denies all the allegations addressed to him contained in paragraph “91”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       92)     Defendant denies all the allegations addressed to him contained in paragraph “92”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       93)     Defendant denies all the allegations addressed to him contained in paragraph “93”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       94)     Defendant denies all the allegations addressed to him contained in paragraph “94”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 13
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 14 of 26




       95)     Defendant denies all the allegations addressed to him contained in paragraph “95”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       96)     Defendant denies all the allegations addressed to him contained in paragraph “96”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       97)     Defendant denies all the allegations addressed to him contained in paragraph “97”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       98)     Defendant denies all the allegations addressed to him contained in paragraph “98”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       99)     Defendant denies all the allegations addressed to him contained in paragraph “99”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       100)    Defendant denies all the allegations addressed to him contained in paragraph “100”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

       101)    Defendant denies all the allegations addressed to him contained in paragraph “101”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 14
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 15 of 26




                         FIRST CAUSE OF ACTION
         VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

        102)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “102” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        103)    Defendant denies all the allegations addressed to him contained in paragraph “103”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        104)    Defendant denies all the allegations addressed to him contained in paragraph “104”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        105)    Defendant denies all the allegations addressed to him contained in paragraph “105”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        106)    Defendant denies all the allegations addressed to him contained in paragraph “106”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        107)    Defendant denies all the allegations addressed to him contained in paragraph “107”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        108)    Defendant denies all the allegations addressed to him contained in paragraph “108”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 15
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 16 of 26




                              SECOND CAUSE OF ACTION
                 VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

        109)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “109” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        110)    Defendant denies all the allegations addressed to him contained in paragraph “110”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        111)    Defendant denies all the allegations addressed to him contained in paragraph “111”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        112)    Defendant denies all the allegations addressed to him contained in paragraph “112”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                           THIRD CAUSE OF ACTION
                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

        113)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “113” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        114)    Defendant denies all the allegations addressed to him contained in paragraph “114”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 16
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 17 of 26




        115)    Defendant denies all the allegations addressed to him contained in paragraph “115”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        116)    Defendant denies all the allegations addressed to him contained in paragraph “116”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        117)    Defendant denies all the allegations addressed to him contained in paragraph “117”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                             FOURTH CAUSE OF ACTION
                      VIOLATION OF THE OVERTIME PROVISIONS
                        OF THE NEW YORK STATE LABOR LAW

        118)    Defendant repeats, reiterates and realeges each and every answer to the allegations

set forth above in response to paragraph “118” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        119)    Defendant denies all the allegations addressed to him contained in paragraph “119”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        120)    Defendant denies all the allegations addressed to him contained in paragraph “120”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        121)    Defendant denies all the allegations addressed to him contained in paragraph “121”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 17
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 18 of 26




                            FIFTH CAUSE OF ACTION
                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER
                   OF THE NEW YORK COMMISSIONER OF LABOR

        122)    Defendant repeats, reiterates and realeges each and every answer to the allegations

set forth above in response to paragraph “122” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        123)    Defendant denies all the allegations addressed to him contained in paragraph “123”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        124)    Defendant denies all the allegations addressed to him contained in paragraph “124”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        125)    Defendant denies all the allegations addressed to him contained in paragraph “125”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                             SIXTH CAUSE OF ACTION
                  VIOLATION OF THE NOTICE AND RECORDKEEPING
                   REQUIREMENTS OF THE NEW YORK LABOR LAW

        126)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “126” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        127)    Defendant denies all the allegations addressed to him contained in paragraph “127”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 18
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 19 of 26




        128)    Defendant denies all the allegations addressed to him contained in paragraph “128”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                           SEVENTH CAUSE OF ACTION
                 VIOLATION OF THE WAGE STATEMENT PROVISIONS
                         OF THE NEW YORK LABOR LAW

        129)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “129” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        130)    Defendant denies all the allegations addressed to him contained in paragraph “130”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        131)    Defendant denies all the allegations addressed to him contained in paragraph “131”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                                EIGHTH CAUSE OF ACTION
                             RECOVERY OF EQUIPMENT COSTS

        132)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “132” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        133)    Defendant denies all the allegations addressed to him contained in paragraph “133”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.




                                                 19
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 20 of 26




        134)    Defendant denies all the allegations addressed to him contained in paragraph “134”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

                            NINTH CAUSE OF ACTION
                 VIOLATION OF THE TIMELY PAYMENT PROVISIONS
                         OF THE NEW YORK LABOR LAW

        135)    Defendant repeats, reiterates and realleges each and every answer to the allegations

set forth above in response to paragraph “135” of the First Amended Complaint with the same

force and effect as if fully set forth herein.

        136)    Defendant denies all the allegations addressed to him contained in paragraph “136”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        137)    Defendant denies all the allegations addressed to him contained in paragraph “137”

of plaintiff’s First Amended Complaint and denies knowledge or information sufficient to form a

belief as to the allegations against the other defendants.

        WHEREFORE, defendant requests that the Court deny all relief sought by plaintiff in his

Prayer for Relief and award defendant the relief set forth in the Conclusion below.

                                   AFFIRMATIVE DEFENSES

        Defendant alleges the following separate and independent affirmative defenses to the First

Amended Complaint, without assuming the burden of proof where such burden is otherwise on

plaintiff pursuant to applicable substantive or procedural law. Defendant reserves the right to

amend or supplement his affirmative defenses and assert counterclaims that may become known

during the course of discovery or otherwise.




                                                 20
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 21 of 26




                              FIRST AFFIRMATIVE DEFENSE

       The First Amened Complaint fails, in whole or in part, to state a claim upon which relief

can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       The First Amended Complaint fails, in whole or in part, because the claims are time-

barred under the applicable statutes of limitations.

                              THIRD AFFIRMATIVE DEFENSE

       Any claim for injunctive and other equitable relief is barred because plaintiff and/or

individuals he purports to represent have an adequate and complete remedy at law.

                             FOURTH AFFIRMATIVE DEFENSE

       The First Amended Complaint fails, in whole or in part, because the claims are time-

barred by the equitable doctrine of laches.

                              FIFTH AFFIRMATIVE DEFENSE

       The First Amended Complaint fails, in whole or in part, because the claims contained

therein are barred by the equitable doctrines of waiver, unclean hands, and/or estoppel.


                              SIXTH AFFIRMATIVE DEFENSE

       The First Amended Complaint fails, in whole or in part, because the claims contained

therein are barred by the doctrine of avoidable consequences.

                            SEVENTH AFFIRMATIVE DEFENSE

       The First Amended Complaint fails, in whole or in part, because plaintiff has failed to

mitigate any alleged damages.




                                                 21
       Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 22 of 26




                            EIGHTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because plaintiff has failed to

comply with all procedural requirements for maintaining this action.


                             NINTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because plaintiff has waived the

right, if any, to pursue his claims by reason of his own actions, omissions, and course of conduct,

including but not limited to failure to comply with applicable employment policies and procedures.

                             TENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because plaintiff is exempt from

coverage under the Fair Labor Standards Act, and therefore not entitled to overtime compensation.

                          ELEVENTH AFFIRMATIVE DEFENSE

        The First Amened Complaint fails, in whole or in part, because plaintiff misperformed his

respective duties and/or failed to perform those duties which defendants realistically expected him

to perform.

                           TWELFTH AFFIRMATIVE DEFENSE

        The First Amendded Complaint fails, in whole or in part, because the claims contained

therein are barred by the wage and hour laws’ de minimis exception.


                         THIRTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because none of the alleged

violations were willful. Defendant’s actions or omissions alleged by plaintiff were reasonable and

not undertaken with reckless disregard as to whether such acts or omissions were in violation of

law.




                                                22
      Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 23 of 26




                            FOURTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because, if liability is established,

defendant acted at all times in good faith and had reasonable grounds for believing that his conduct

complied at all times with applicable laws and regulations, including reliance upon written

administrative regulations, orders, rulings, approvals, interpretations, or written or unwritten

administrative practices of the United States Department of Labor. Accordingly, no liquidated

damages should be awarded because any alleged violation was not willful.

                             FIFTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because plaintiff may not recover

liquidated damages and prejudgment interest.

                             SIXTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because some or all of the remedies

sought by plaintiff are not recoverable under the applicable laws.


                            SEVENTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint fails, in whole or in part, because, to the extent defendant

is found to bear any liability toward plaintiff, defendant will be entitled to a credit toward any

payment obligation by prior compensation and/or other additional compensation and/or benefits

afforded to plaintiff(s).


                            EIGHTEENTH AFFIRMATIVE DEFENSE

        The damages claimed by plaintiff are barred to the extent they are speculative in nature.




                                                 23
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 24 of 26




                         NINETEENTH AFFIRMATIVE DEFENSE

       Some or all of the time allegedly worked is not compensable pursuant to the provisions of

the FLSA or the Portal-to-Portal Act of 1947.

                          TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiff failed to obtain personal jurisdiction over defendants, MATT BRUCK, due to his

failure to properly serve him with the summons and amended first complaint.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       The First Amended Complaint fails, in whole or in part, under the doctrine of res judicata,

collateral estoppel, merger and bar, compromise, and similar doctrines.


                       TWENTY-SECOND AFFIRMATIVE DEFENSE

       Defendant was neither an owner nor an employer.

                  CROSS CLAIM AGAINST ALL OTHER DEFENDANTS

       If the plaintiff was caused to sustain any damages as alleged in the Complaint, all of which

this answering defendant denies, said damages were caused by the negligence, culpable conduct

and/or wrongful acts of the co-defendants, their agents, servants and/or employees, and not through

the acts of negligence, culpable conduct or wrongful acts on the part of this answering defendant.

       By reason of the foregoing, this answering defendant is entitled to judgment over and

against the co-defendants for indemnification, be it contractual and/or common law, as to any

damages, losses, fines, penalties, liabilities, judgments, costs and expenses of any kind or nature

whatsoever (including but not limited to interest, court costs and attorney’s fees), or contribution,

be it contractual and/or common law, in the amount of the excess paid by this answering defendant

over and above its equitable share of the judgment, verdict and/or recover, as determined in

accordance with the relative culpability of each party liable for contribution.



                                                 24
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 25 of 26




                                          CONCLUSION

         1. That the Court decline to exercise ancillary jurisdiction;

         2. That the Complaint be dismissed with prejudice, or alternatively that judgment be

entered in favor of defendant;

         3.   That defendant be awarded costs, attorneys’ fees, and expenses to the maximum extent

allowed by law; and

         4. That the Court grant defendant such other relief as may be deemed just and proper.


                         Defendant demands a jury trial as to all issues.

Dated:           New York, New York
                 November 19, 2020

                                               Yours, etc.,

                                               Eric E. Rothstein________
                                               Eric E. Rothstein
                                               Rothstein Law PLLC
                                               Attorney for Defendant
                                               MATT BRUCK
                                               274 Madison Avenue, Suite 1204
                                               New York, New York 10016
                                               (212) 577-9797
                                               (not for mail)




                                                 25
     Case 1:19-cv-01257-ALC-SN Document 109 Filed 11/19/20 Page 26 of 26



Case No.:     19-cv-01257-ALC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODOLFO MONTER HERNANDEZ, individually and on
behalf others similarly situated,

                                            Plaintiff,

                     -against-

99 THAI PLAYGROUND LLC (D/B/A THAIMEE TABLE (F/K/A NGAM)), INSPIRED
HOSPITALITY MANAGEMENT LLC (D/B/A THAIMEE TABLE (F/K/A NGAM)),
NGAMPROM THAIMEE (AKA HONG), MATT BRUCK, ANDREW PIRGOUSIS, CHAI
THAIMEE, and LUIGI DOE,

                                            Defendants.


            ANSWER TO FIRST AMENDED COMPLAINT WITH CROSS-CLAIM


                                  ROTHSTEIN LAW PLLC
                            Attorneys for Defendant MATT BUCK
                               274 Madison Avenue, Suite 1204
                                 New York, New York 10016
                                         212-577-9797
                                         (not for mail)




CERTIFICATION BY ATTORNEY:

The undersigned, an attorney duly admitted to practice in the Courts of the State of New York,
shows:

I certify that, to the best of my knowledge, information and belief formed after an inquiry
reasonable under the circumstance, the presentation of the paper(s) listed above or contention(s)
herein are not frivolous as defined in §130-1.1(c).

                             _________________________________
                                      Eric E. Rothstein




                                               26
